





Exhibit 10.1




PORTLAND GENERAL ELECTRIC COMPANY


STOCK INCENTIVE PLAN


Originally Effective March 31, 2006
(As Amended and Restated Effective February 13, 2018)


1.     Purpose.  The Portland General Electric Company Stock Incentive Plan, as
amended and restated (the “Plan”), is intended to provide incentives which will
attract, retain and motivate highly competent persons as officers, directors and
key employees of Portland General Electric Company (the “Company”) and its
subsidiaries and Affiliates, by providing them with appropriate incentives and
rewards in the form of rights to earn shares of the common stock of the Company
(“Common Stock”) and cash equivalents.
2.     Definitions. A listing of the defined terms utilized in the Plan is set
forth in Appendix A.
3.     Effective Date of Plan. The Plan was originally effective as of March 31,
2006, and was most recently amended and restated effective February 13, 2018.
4.     Administration.
(a)    Committee.  The Plan will be administered by a committee (the
“Committee”) appointed by the Board of Directors of the Company (the “Board of
Directors”) from among its members (which may be the Compensation and Human
Resources Committee) and shall be comprised, solely of not less than two
(2) members who shall be (i) “non-employee directors” within the meaning of
Rule 16b-3(b)(3) (or any successor rule) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (ii) in respect of any
“Grandfathered Awards” (as defined in Section 13), “outside directors” within
the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), and (iii) to the
extent the Board of Directors may direct in respect of Awards granted to the
Chief Executive Officer and determining amounts payable under such Awards,
non-employee directors who satisfy the standards of the New York Stock Exchange
(the “NYSE”) and other applicable standards for an independent director.
(b)    Authority. The Committee is authorized, subject to the provisions of the
Plan, to establish such rules and regulations as it deems necessary for the
proper administration of the Plan and, in its sole discretion, to make such
determinations, valuations and interpretations and to take such action in
connection with the Plan and any Awards (as hereinafter defined) granted
hereunder as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
participants and their legal representatives.
(c)    Indemnification. No member of the Committee and no employee of the
Company shall be liable for any act or failure to act hereunder, or for any act
or failure to act hereunder by any other member or employee or by any agent to
whom duties in connection with the administration of this Plan have been
delegated, except in circumstances involving his or her bad faith or willful
misconduct. The Company shall indemnify members of the Committee and any agent
of the Committee who is an employee of the Company, or of a subsidiary or an
Affiliate against any and all liabilities or expenses to





--------------------------------------------------------------------------------





which they may be subjected by reason of any act or failure to act with respect
to their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith or willful misconduct. For purposes of this Plan,
“Affiliate(s)” means any entity that controls, is controlled by or is under
common control with the Company.
(d)    Delegation and Advisers. The Committee may delegate to one or more of its
members, or to one or more employees or agents, such duties and authorities as
it may deem advisable including the authority to make grants as permitted by
applicable law, the rules of the Securities and Exchange Commission and any
requirements of the NYSE, and the Committee, or any person to whom it has
delegated duties or authorities as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent. Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company, or
the subsidiary or Affiliate whose employees have benefited from the Plan, as
determined by the Committee.
5.     Type of Awards. Awards under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards, and (d) Stock Units (each as described below, and collectively,
the “Awards”). Grandfathered Awards may, as determined by the Committee in its
discretion, constitute Performance-Based Awards, as described in Section 13
hereof.
6.     Participants. Participants will consist of (i) such officers and key
employees of the Company and its subsidiaries and Affiliates as the Committee in
its sole discretion determines to be significantly responsible for the success
and future growth and profitability of the Company and whom the Committee may
designate from time to time to receive Awards under the Plan and (ii) each
director of the Company who is not otherwise an employee of the Company or any
of its subsidiaries and whom the Committee may designate from time to time to
receive Awards under the Plan. Designation of a participant in any year shall
not require the Committee to designate such person to receive an Award in any
other year or, once designated, to receive the same type or amount of Award as
granted to the participant in any other year. The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective Awards.
7.     Grant Agreements.
(a)    Awards granted under the Plan shall be evidenced by an agreement (“Grant
Agreement”) that shall provide such terms and conditions, as determined by the
Committee in its sole discretion, provided, however, that in the event of any
conflict between the provisions of the Plan and any such Grant Agreement, the
provisions of the Plan shall prevail.
(b)    The Grant Agreement will determine the effect on an Award of the
disability, death, retirement, involuntary termination, termination for cause or
other termination of employment or service of a participant and the extent to
which, and the period during which, the participant’s legal representative,
guardian or beneficiary may receive payment of an Award or exercise rights
thereunder. If the relevant Grant Agreement does not provide otherwise, however,
the following default rules shall apply:
(i)    vested Stock Option and Stock Appreciation Rights held by a participant
shall be exercisable for a period of 90 days following the date the participant
ceases to be an employee or director of the Company, its subsidiaries and
Affiliates;





--------------------------------------------------------------------------------





(ii)    unvested Stock Option, Stock Appreciation Rights, Restricted Stock
Awards and Stock Units held by a participant shall be forfeited on the date the
participant ceases to be an employee or director of the Company, its
subsidiaries and Affiliates.
(c)    Subject to Section 13(e), the Committee, in its sole discretion, may
modify a Grant Agreement, provided any such modification will not materially
adversely affect the economic interests of the participant unless the Committee
shall have obtained the written consent of the participant. Subject to Section
15, the Committee shall not have the authority to reprice or cancel and regrant
any Award at a lower exercise, base or purchase price or cancel any Award with
an exercise, base or purchase price of less than “Fair Market Value” (as defined
in Section 8(g)) in exchange for cash, property or other Awards without first
obtaining the approval of the Company’s shareholders.
(d)    Notwithstanding any provision of the Plan or a Grant Agreement to the
contrary, no dividends will be payable with respect to a share of Common Stock
underlying an Award unless and until the Award vests in respect of such share of
Common Stock.
(e)    Grant Agreements under the Plan need not be identical.
8.     Stock Options.
(a)    Generally. At any time, the Committee may grant, in its discretion,
awards of stock options that will enable the holder to purchase a number of
shares of Common Stock from the Company, at set terms (a “Stock Option”). Stock
Options may be incentive stock options (“Incentive Stock Options”), within the
meaning of Section 422 of the Code, or Stock Options which do not constitute
Incentive Stock Options (“Nonqualified Stock Options”). The Committee will have
the authority to grant to any participant one or more Incentive Stock Options
and/or Nonqualified Stock Options. Each Stock Option shall be subject to such
terms and conditions, including vesting, consistent with the Plan as the
Committee may provide in the Grant Agreement, subject to the following
limitations:
(b)    Exercise Price. Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine in the Grant Agreement,
but such exercise price may not be less than “Fair Market Value” on the date the
Stock Option is granted, except as provided in Section 11(c).
(c)    Payment of Exercise Price. The option exercise price may be paid in cash
or, in the discretion of the Committee and in accordance with any requirements
established by the Committee, by the delivery of shares of Common Stock of the
Company then owned by the participant. In the discretion of the Committee and in
accordance with any requirements established by the Committee, payment may also
be made by (i) delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the exercise price or
(ii) by means of consideration received under any cashless exercise procedure
approved by the Committee (including the withholding of shares of Common Stock
otherwise issuable upon exercise).
(d)    Exercise Period. Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions,
including vesting, as shall be determined by the Committee in the Grant
Agreement.
(e)    Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are employees of the Company or of a “Parent
Corporation” or “Subsidiary





--------------------------------------------------------------------------------





Corporation” (as defined in Sections 424(e) and (f) of the Code, respectively)
at the date of grant. The aggregate Fair Market Value (determined as of the time
the Stock Option is granted in accordance with Section 8(g)) of the Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by a participant during any calendar year (under all option plans of the Company
and of any Parent Corporation or Subsidiary Corporation) shall not exceed one
hundred thousand dollars ($100,000). For purposes of the preceding sentence,
Incentive Stock Options will be taken into account in the order in which they
are granted. The per-share exercise price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date of grant, and no Incentive Stock Option may be exercised later
than ten (10) years after the date it is granted.
(f)    Additional Limitations on Incentive Stock Options for Ten Percent
Shareholders. Incentive Stock Options may not be granted to any participant who,
at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary Corporation, unless the exercise price of the
option is fixed at not less than one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five (5) years from
the date of grant of such option.
(g)    Fair Market Value. For purposes of this Plan and any Awards granted
hereunder, “Fair Market Value” shall be the closing price of the Common Stock on
the relevant date (or on the last preceding trading date if Common Stock was not
traded on such date) if the Common Stock is readily tradable on a national
securities exchange or other market system, and if the Common Stock is not
readily tradable, Fair Market Value shall mean the amount determined in good
faith by the Committee as the fair market value of the Common Stock.
9.     Stock Appreciation Rights.
(a)    Generally. At any time, the Committee may, in its discretion, grant stock
appreciation rights with respect to Common Stock (“Stock Appreciation Rights”),
including a concurrent grant of Stock Appreciation Rights in tandem with any
Stock Option grant. A Stock Appreciation Right means a right to receive a
payment in cash or in Common Stock of an amount equal to the excess of (i) the
Fair Market Value of a share of Common Stock on the date the right is exercised
over (ii) the Fair Market Value of a share of Common Stock on the date the right
is granted, all as determined by the Committee. Each Stock Appreciation Right
shall be subject to such terms and conditions, including vesting, as the
Committee shall impose in the Grant Agreement.
(b)    Exercise Period. Stock Appreciation Rights granted under the Plan shall
be exercisable at such time or times and subject to such terms and conditions,
including vesting, as shall be determined by the Committee in the Grant
Agreement.
10.    Restricted Stock Awards.
(a)    Generally. At any time, the Committee may, in its discretion, grant
Awards of Common Stock, subject to restrictions determined by the Committee (a
“Restricted Stock Award”). Such Awards may include mandatory payment of any
bonus in stock consisting of Common Stock issued or transferred to participants
with or without other payments therefor and may be made in consideration of
services rendered to the Company or its subsidiaries or Affiliates. A Restricted
Stock Award shall be construed as an offer by the Company to the participant to
purchase the number of shares of Common Stock subject to the Restricted Stock
Award at the purchase price, if any, established therefore.





--------------------------------------------------------------------------------





(b)    Payment of the Purchase Price. If the Restricted Stock Award requires
payment therefor, the purchase price of any shares of Common Stock subject to a
Restricted Stock Award may be paid in any manner authorized by the Committee,
which may include any manner authorized under the Plan for the payment of the
exercise price of a Stock Option.
(c)    Restrictions. Restricted Stock Awards shall be subject to such terms and
conditions, including without limitation time based vesting and/or performance
based vesting, restrictions on the sale or other disposition of such shares,
and/or the right of the Company to reacquire such shares for no consideration
upon termination of the participant’s employment within specified periods, as
the Committee determines appropriate. The Committee may require the participant
to deliver a duly signed stock power, endorsed in blank, relating to the Common
Stock covered by such an Award. The Committee may also require that the stock
certificates evidencing such shares be held in custody or bear restrictive
legends until the restrictions thereon shall have lapsed.
(d)    Rights as a Shareholder. The Restricted Stock Award shall specify whether
the participant shall have, with respect to the shares of Common Stock subject
to a Restricted Stock Award, all of the rights of a holder of shares of Common
Stock of the Company, including the right to accrue dividends and to vote the
shares.
11.    Common Stock Available Under the Plan.
(a)    Basic Limitations. The aggregate number of shares of Common Stock that
may be subject to Awards over the entire term of the Plan since its original
effective date (subject to the remainder of this Section 11 and to Section 15)
shall be 4,687,500, subject to any adjustments made in accordance with
Section 15 hereof. The maximum number of shares of Common Stock that may be:
(i)    the subject of an Award with respect to any individual participant under
the Plan during the term of the Plan shall not exceed 2,000,000 (subject to
adjustments made in accordance with Section 15 hereof);
(ii)    covered by Awards issued under the Plan during a year shall be limited
during the first calendar year of the Plan to 1,250,000 and during any year
thereafter to 1% of the Company’s outstanding Common Stock at the beginning such
year; and
(iii)    issued pursuant to Incentive Stock Options awarded under the Plan shall
be 1,000,000.
Shares of Common Stock issued under the Plan may, in whole or in part, be
authorized but unissued shares or shares held in treasury that shall have been
or may be reacquired by the Company in the open market, in private transactions
or otherwise.
(b)    Additional Shares. Any shares of Common Stock subject to a Stock Option
or Stock Appreciation Right which for any reason is cancelled or terminated
without having been exercised and any shares of Common Stock subject to
Restricted Stock Awards or Stock Units which are forfeited shall again be
available for Awards under the Plan. The preceding sentence shall apply only for
purposes of determining the aggregate number of shares of Common Stock subject
to Awards but shall not apply for purposes of determining the maximum number of
shares of Common Stock with respect to which Awards may be granted to any
individual participant under the Plan. Notwithstanding any provision of the Plan
or a Grant Agreement to the contrary, shares of Common Stock that are exchanged
by a Participant or withheld by the Company as full or partial payment in
connection with any Stock Option or Stock





--------------------------------------------------------------------------------





Appreciation Right under the Plan, as well as any shares of Common Stock
exchanged by a Participant or withheld by the Company or any Subsidiary
Corporation to satisfy the tax withholding obligations related to any Award,
shall not be available for subsequent Awards under the Plan, and notwithstanding
that a Stock Appreciation Right may be settled by the delivery of a net number
of shares of Common Stock, the full number of shares of Common Stock underlying
such Stock Appreciation Right shall not be available for subsequent Awards under
the Plan.
(c)    Acquisitions. In connection with the acquisition of any business by the
Company or any of its subsidiaries or Affiliates, any outstanding grants or
awards of options, restricted stock or other equity-based compensation
pertaining to such business may be assumed or replaced by Awards under the Plan
upon such terms and conditions as the Committee determines, including granting
of Stock Options or Stock Appreciation Rights with an exercise price below Fair
Market Value at the date of the replacement grant.
12.    Stock Units.
(a)    Generally. The Committee may, in its discretion, grant “Stock Units” (as
defined in Section 12(c)) to participants hereunder. Stock Units may be subject
to such terms and conditions, including time based vesting and/or performance
based vesting, as the Committee determines appropriate. A Stock Unit granted by
the Committee shall provide payment in shares of Common Stock at such time as
the Grant Agreement shall specify. Shares of Common Stock issued pursuant to
this Section 12 may be issued with or without other payments therefor as may be
required by applicable law or such other consideration as may be determined by
the Committee. The Committee shall determine whether a participant granted a
Stock Unit shall be entitled to a Dividend Equivalent Right (as defined in
Section 12(c)).
(b)    Settlement of Stock Units. Shares of Common Stock representing the Stock
Units shall be distributed to the participant upon settlement of the Award
pursuant to the Grant Agreement.
(c)    Definitions. A “Stock Unit” means a notional account representing one
(1) share of Common Stock. A “Dividend Equivalent Right” means the right to
receive the amount of any dividend paid on the share of Common Stock underlying
a Stock Unit, which shall be payable in cash or in the form of additional Stock
Units, in the discretion of the Committee.
13.    Performance-Based Awards.
(a)    Generally. In the sole discretion of the Committee, any “Grandfathered
Awards” granted under the Plan may be administered in a manner such that the
Award qualifies for the performance-based compensation exemption of
Section 162(m) of the Code (each, a “Performance-Based Award”). Notwithstanding
any other provision of the Plan and except as determined by the Committee, any
Grandfathered Award which is intended to qualify as a Performance-Based Award
shall be subject to any additional limitations imposed under Section 162(m) of
the Code that are requirements for qualification as a Grandfathered Award, and
the Plan and Grant Agreement shall be deemed amended to the extent necessary to
confirm to such requirements. A “Grandfathered Award” means an Award which is
provided pursuant to a written binding contract in effect on November 2, 2017,
and which was not modified in any material respect on or after November 2, 2017,
within the meaning of Section 13601(e)(2) of P.L. 115.97, as may be amended from
time to time (including any rules and regulations promulgated thereunder).





--------------------------------------------------------------------------------





(b)     Modification of Performance-Based Awards. Subject to Section 15(b), with
respect to any Performance-Based Awards, the Committee shall not revise any
performance goal thereunder or increase the amount of compensation payable
thereunder upon the attainment of such performance goal (in accordance with the
requirements of Section 162(m) of the Code and the regulations thereunder).
Notwithstanding the preceding sentence, (i) the Committee may reduce or
eliminate the number of shares of Common Stock or cash granted or the number of
shares of Common Stock vested upon the attainment of such performance goal, and
(ii) the Committee shall disregard or offset the effect of “Extraordinary Items”
in determining the attainment of performance goals. For this purpose,
“Extraordinary Items” means extraordinary, unusual and/or non-recurring items,
including but not limited to, (i) regulatory disallowances or other adjustments,
(ii) restructuring or restructuring-related charges, (iii) gains or losses on
the disposition of a business or major asset, (iv) changes in regulatory, tax or
accounting regulations or laws, (v) resolution and/or settlement of litigation
and other legal proceedings or (vi) the effect of a merger or acquisition.
14.    Foreign Laws. The Committee may grant Awards to individual participants
who are subject to the tax laws of nations other than the United States, which
Awards may have terms and conditions as determined by the Committee as necessary
to comply with applicable foreign laws. The Committee may take any action which
it deems advisable to obtain approval of such Awards by the appropriate foreign
governmental entity; provided, however, that no such Awards may be granted
pursuant to this Section 14 and no action may be taken which would result in a
violation of the Exchange Act, the Code or any other applicable law.
15.    Adjustment Provisions.
(a)    Adjustment Generally. If there shall be any change in the Common Stock of
the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividends or other changes in capital
structure, an adjustment shall be made as provided below in (b) to each
outstanding Award.
(b)    Modification of Awards. In the event of any change or distribution
described in subsection (a) above, the Committee shall appropriately adjust the
number of shares of Common Stock which may be issued pursuant to the Plan, the
other limits on Common Stock issuable under the Plan under Section 11, and the
number of shares covered by, and the exercise price of, each outstanding Award.
(c)    Notwithstanding the above, no adjustment to a Stock Option or Stock
Appreciation Right shall be made under this Section 15 in a manner that will be
treated under Section 409A of the Code as the grant of a new Stock Option or
Stock Appreciation Right.
16.    Nontransferability, Title and Other Restrictions. Except as otherwise
specifically provided by the Committee in a Grant Agreement or modification of a
Grant Agreement that provides for transfer, each Award granted under the Plan to
a participant shall not be transferable otherwise than by will or the laws of
descent and distribution, and shall be exercisable, during the participant’s
lifetime, only by the participant. In the event of the death of a participant,
each Award granted to him or her shall be exercisable during such period after
his or her death as the Committee shall in its discretion set forth in the Grant
Agreement at the date of grant and then only by the executor or administrator of
the estate of the deceased participant or the person or persons to whom the
deceased participant’s rights under the Stock Option or Stock Appreciation Right
shall pass by will or the laws of descent and distribution.





--------------------------------------------------------------------------------





17.    Acceleration of Awards.
(a)    In order to preserve a participant’s rights under an Award in the event
of a Change in Control of the Company or in the event of a fundamental change in
the business condition or strategy of the Company, the Committee, in its sole
discretion, may, at the time an Award is made or at any time thereafter, take
one or more of the following actions: (i) provide for the acceleration of any
time period relating to the exercise or payment of the Award, (ii) provide for
payment to the participant of cash or other property with a fair market value
equal to the amount that would have been received upon the exercise or payment
of the Award had the Award been exercised or paid upon such event, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect such
event, (iv) cause the Award to be assumed, or new rights substituted therefor,
by another entity, or (v) make such other adjustments in the Award as the
Committee may consider equitable to the participant and in the best interests of
the Company. Further, any Award shall be subject to such conditions as necessary
to comply with federal and state securities laws, the performance based
exception of Section 162(m) of the Code, or understandings or conditions as to
the participant’s employment in addition to those specifically provided for
under the Plan.
(b)    A “Change in Control” shall mean any of the following events:
(i)    Any person (as such term is used in Section 14(d) of the Exchange Act)
becomes the “beneficial owner” (as determined pursuant to Rule 14d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than thirty percent (30%) of the combined voting power of the Company’s
then outstanding voting securities; or
(ii)    During any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the members of the Board of Directors and any new director
whose election to the Board of Directors or nomination for election to the Board
of Directors by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Directors; or
(iii)    The Company shall merge with or consolidate into any other corporation
or entity, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
(iv)    The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.





--------------------------------------------------------------------------------





(c)    If all or a portion of an Award constitutes deferred compensation under
Section 409A of the Code and such Award (or portion thereof) is to be settled,
distributed or paid on an accelerated basis due to a Change in Control event
that is not a "change in control event" described in Treasury Regulation Section
1.409A-3(i)(5) or successor guidance, if such settlement, distribution or
payment would result in additional tax under Section 409A of the Code, such
Award (or the portion thereof) shall vest at the time of the Change in Control
(provided such accelerated vesting will not result in additional tax under
Section 409A of the Code), but settlement, distribution or payment, as the case
may be, shall not be accelerated.
18.    Withholding. All payments or distributions of Awards made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements. If the Company proposes
or is required to distribute Common Stock pursuant to the Plan, it may require
the recipient to remit to it or to the corporation or entity that employs such
recipient an amount sufficient to satisfy such tax withholding requirements
prior to the delivery of any certificates for such Common Stock. In lieu
thereof, the Company or the employing corporation or entity shall have the right
to withhold the amount of such taxes from any other sums due or to become due
from such corporation to the recipient as the Committee shall prescribe. The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit an optionee or award or right holder to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with any Award consisting of shares of Common Stock by electing to
have the Company withhold shares of Common Stock having a Fair Market Value
equal to the applicable amount of tax to be withheld.
19.    Employment. A participant’s right, if any, to continue to serve the
Company or any of its subsidiaries or Affiliates as a director, officer,
employee, or otherwise, shall not be enlarged or otherwise affected by his or
her designation as a participant under the Plan.
20.    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.
21.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, or Awards, or other property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.
22.    Duration, Amendment and Termination. The Plan shall terminate on March
31, 2024, but all outstanding Awards as of the date of termination shall remain
in effect and the terms of the Plan shall apply until each such Award terminates
as provided in the applicable Grant Agreement. The Committee may amend the Plan
from time to time or suspend or terminate the Plan at any time. No amendment of
the Plan may be made without approval of the stockholders of the Company if such
approval is required under the Code, the rules of a stock exchange, or any other
applicable laws or regulations.





--------------------------------------------------------------------------------





23.    Award Deferrals. Participants may elect to defer receipt of shares of
Common Stock or amounts payable under an Award in accordance with procedures
established by the Committee.
24.    Section 409A of the Code. The Plan as well as payments and benefits under
the Plan are intended to be exempt from or, to the extent subject thereto, to
comply with, Section 409A of the Code, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted in accordance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, a Participant shall not be considered to have
terminated employment or service with the Company for purposes of the Plan and
no payment shall be due to the Participant under the Plan or any Award until the
Participant would be considered to have incurred a “separation from service”
from the Company and its Affiliates within the meaning of Section 409A of the
Code. Any payments described in the Plan that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in the Plan, to the extent that any Awards (or any
other amounts payable under any plan, program or arrangement of the Company or
any of its Affiliates) are payable upon a separation from service and such
payment would result in the imposition of any individual tax and penalty
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards (or other amounts) shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier). Each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code. The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. Each
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.
25.    Compliance with Securities Laws. Notwithstanding any other provision of
the Plan, the Company shall have no liability to deliver any shares of Common
Stock under the Plan or make any other distribution of benefits under the Plan
unless such delivery or distribution would comply with all applicable laws
(including, without limitation, the requirements of the Securities Act of 1933),
and the applicable requirements of any securities exchange or similar entity.
26.    Certain Additional Considerations.
(a)    In the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting
or exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless documentation, granting or exercise of Awards
by a participant may be permitted through the use of such an automated system.
(b)    If any provision of the Plan is held to be invalid or unenforceable, the
other provisions of the Plan shall not be affected but shall be applied as if
the invalid or unenforceable provision had not been included in the Plan.
(c)    Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation, stock exchange listing
requirement or Grant Agreement or Company policy, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any Grant
Agreement or policy adopted by the Company pursuant to any such law, government
regulation, stock exchange listing requirement or otherwise).





--------------------------------------------------------------------------------





27.    Governing Law. This Plan, Awards granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the state of Oregon.
Executed as of the 13th day of February, 2018.


PORTLAND GENERAL ELECTRIC COMPANY


By:    /s/ Anne F. Mersereau
Name:    Anne F. Mersereau
Title:     Vice President, Human Resources, Diversity and Inclusion

















--------------------------------------------------------------------------------





Appendix A
Index of Defined Terms
Term
Section
Where Defined
Affiliate(s)
4(c)
Awards
5
Board of Directors
4(a)
Change in Control
17(b)
Code
4(a)
Committee
4(a)
Common Stock
1
Company
1
Dividend Equivalent Right
12(c)
Exchange Act
4(a)
Fair Market Value
8(g)
Grandfathered Award
13(a)
Grant Agreement
7(a)
Incentive Stock Options
8(a)
Nonqualified Stock Options
8(a)
Parent Corporation
8(e)
Performance-Based Award
13
Plan
1
Restricted Stock Award
10(a)
Stock Appreciation Rights
9(a)
Stock Option
8(a)
Stock Unit
12(c)
Subsidiary Corporation
8(e)












